SUSANO, Judge,
concurring.
I concur completely in Judge McMurray’s holding that the dram shop defendants were entitled to a directed verdict. I also agree with his reasoning in support of that holding. As to the defendant Brewer, I agree that, based upon the plaintiffs’ proof, a jury could reasonably find that any negligence on the part of the deceased was less than the negligence of Brewer. Therefore, I agree that the plaintiffs’ claim against Brewer must be remanded for a new trial. My concurrence is limited to these statements.